Citation Nr: 0505333	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  04-00 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether July 1966 and/or April 1967 rating decisions were 
clearly and unmistakably in error in not applying separate 
concurrent compensable evaluations for disfigurement.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel
INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico. 

A notice of disagreement was received in January 2003, a 
statement of the case was issued in August 2003, and a 
substantive appeal was received in March 2004.

In August 2004, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge in 
Washington, D.C. 


FINDINGS OF FACT

1.  In July 1966 and April 1967rating decisions, the RO did 
not assign a separate compensable evaluation for facial 
disfigurement.

2.  The facts as they were known at the time of the RO's July 
1966 and April 1967 decisions of were correct, and it has not 
been shown otherwise.

3.  The statutory and regulatory provisions in effect at the 
time of the RO's July 1966 and April 1967 rating decisions 
were correctly applied, and it has not been shown otherwise.


CONCLUSION OF LAW

The July 1966 and April 1967 rating decisions, wherein the RO 
did not assign separate compensable evaluations for 
disfigurement, did not contain CUE.  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. §§ 3.104, 3.105 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

The Board observes that the Court has held that the VCAA is 
not applicable to motions alleging CUE in prior VA decisions.  
See Livesay v. Principi, 15 Vet. App. 165 (en banc) (2001) 
(regarding Board decisions); Parker v. Principi, 15 Vet. App. 
407 (2002) (regarding RO decisions).  Accordingly, the Board 
finds that the VCAA is not applicable to the veteran's motion 
as a matter of law, and that adjudication of the veteran's 
motion is appropriate without further action regarding the 
VCAA. 

Analysis

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at the time 
and will not be subject to revision on the same factual basis 
except by duly constituted appellate authorities, for new and 
material evidence, or for clear and unmistakable error (CUE).  
38 C.F.R. §§ 3.104(a), 3.105(a).

The United States Court of Appeals for Veterans Claims 
(Court) has established a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination:  

(1)  [E] ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at that time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made;" and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc).

A determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question, and not on subsequent 
determinations of record.  Damrel, at 245.  To establish a 
valid claim of CUE the claimant must demonstrate that either 
the correct facts, as they were known at the time, were not 
before the adjudicator, or that the statutory or regulatory 
provisions at the time were incorrectly applied.  Daniels v. 
Gober, 10 Vet. App. 474  (1997).  

The Court has indicated that CUE is a very specific and a 
rare kind of error.  It is the kind of error of fact or of 
law that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the presence of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993), Russell, supra.

The essence of a claim of CUE is that it is a collateral 
attack on an otherwise final rating decision by a VA regional 
office.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 
1994).  There is a presumption of validity which attaches to 
that final decision and, when such a decision is collaterally 
attacked, the presumption becomes even stronger.  See Fugo at 
44.  Therefore, a claimant who seeks to obtain retroactive 
benefits based on CUE has a much heavier burden than that 
placed upon a claimant who seeks to establish prospective 
entitlement to VA benefits.  See Akins v. Derwinski, 1 Vet. 
App. 228, 231 (1991).  

In the July 1966 rating decision, service connection was 
granted for residuals of a laceration to right upper eyelid 
and a 30 percent evaluation was assigned.  The April 1967 
rating decision denied a rating in excess of 30 percent for 
the residuals of the laceration of the right upper eyelid.  

The veteran asserts that July 1966 and April 1967 rating 
decisions were clearly and unmistakably in error in not 
applying a separate, concurrent, compensable evaluation for 
disfigurement under Diagnostic Code 7800.  

Diagnostic Code 7800 is the same now as it was in 1966 and 
1967.  Under this diagnostic code, slight disfiguring scars 
on the head, face, or neck are evaluated as not compensably 
disabling.  Moderately disfiguring scars are rated as 10 
percent disabling.  Severely disfiguring scars, especially if 
producing a marked and unsightly deformity of eyelids, lips 
or auricles, are evaluated as 30 percent disabling.  The 
highest schedular rating of 50 percent is assigned for 
disfiguring scars involving complete or exceptionally 
repugnant deformity of one side of the face, or marked or 
repugnant bilateral disfigurement.

The pertinet evidence of record at the time of the rating 
decision in question consisted of the service medical records 
and a report of a VA examination.

The service medical records reveal that in August 1964, the 
veteran was struck in the face with a tire iron which 
shattered his glasses.  Physical examination revealed 
multiple lacerations on the upper eyelid and an iris which 
was not visible.  It was eventually determined that the 
veteran sustained a perforating injury to the right eye with 
secondary cataract formation and iritis.  In December 1964, 
it was noted that the eye was somewhat less inflamed.  In 
January 1965, the eye was described as very red.  In April 
1965, it was noted that the eye was quiet and the pupil was 
really white.  The eye was noted to be less inflamed in May 
1965.  In July 1965, it was reported that a corneal scar was 
unchanged.  Opacity of the cornea in the right eye was noted 
at the time of the veteran's discharge examination, which was 
conducted in February 1966.  

In April 1966, the veteran submitted a claim for entitlement 
to compensation for blindness in the right eye.  Disfiguring 
scars were not mentioned at that time.

In a July 1966 rating decision, the RO granted service 
connection for blindness in the right eye.  It was noted that 
the veteran could only perceive light perception in his right 
eye.  A 30 percent evaluation was assigned.  

A VA examination was conducted in March 1967.  External 
examination of the right eye revealed that the cornea was 
opaque and the pupil could not be seen.  There was no mention 
of disfigurement.  

As a result of the March 1967 VA examination, the RO issued a 
rating decision in April 1967 which denied an increased 
rating for the "service-connected condition."  

In addressing whether there was CUE in the July 1966 and 
April 1967 rating decisions, the Board observes that, prior 
to February 1990, the RO had no specific obligation to 
include a statement of reasons for the decision.  See 38 
U.S.C.A. § 5104(b).

Thus, in order to establish CUE, it must be clear from the 
face of the decision that a particular fact or law in a pre-
1990 decision was not considered in the RO's adjudication of 
the case.  Cf. Eddy v. Brown, 9 Vet. App. 52, 58 (1996) 
[silence in a final RO decision made before February 1990 
cannot be taken as showing a failure to consider evidence of 
record]; see also Crippen v. Brown, 9 Vet. App. 412 (1996).

There has been no assertion that the correct facts as they 
were known at the time of the July 1966 and April 1967 RO 
decisions were not before the adjudicator.  It is clear that 
the service medical records for the first decision, and the 
service medical records and the report of the March 1967 VA 
examination for the second decision, were, in fact, before 
the adjudicators.  

The veteran has indicated that the RO should have assigned a 
separate compensable evaluation for disfigurement.  The 
evidence of record at the time of the decisions demonstrates 
only that the service-connected disability was productive of 
opacity of the cornea and a red eye.  There was no further 
evidence of disfigurement.  The Board finds it is not clear 
from the face of the decisions that the RO did not consider 
the provisions of Diagnostic Code 7800, only that the RO did 
not assign a separate evaluation under the provisions of 
Diagnostic Code 7800.  Eddy v. Brown, 9 Vet. App. 52, 58 
(1996).  

To the extent that the veteran is arguing that the RO was in 
error by not assigning a compensable evaluation for 
disfigurement based on his physical appearance, the Board 
notes that this constitute an argument with respect to how 
the facts were weighed or evaluated, and cannot constitute 
clear and unmistakable error.  Fugo, supra.  

The Board further notes that the assignment of the separate 
compensable evaluation for disfigurement was permissive, and 
not mandatory.  

On the basis of the above analysis, the Board finds that the 
July 1966 and April 1967 RO decisions did not involve clear 
and unmistakable error, and are final.  38 U.S.C.A. §§ 5107, 
5108, 7105; 38 C.F.R. §§ 3.104, 3.105, 3.156, 3.400. 


ORDER

The appeal is denied.  



	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


